       Case 3:20-cv-00114-L-MSB Document 1 Filed 01/16/20 PageID.1 Page 1 of 3



 1   JEFFREY BOSSERT CLARK
     Assistant Attorney General
 2
     DEVIN A. WOLAK (IL Bar No. 6273266)
 3   Trial Attorney
     United States Department of Justice
 4   Environment & Natural Resources Division
     Land Acquisition Section
 5   P.O. Box 7611
     Ben Franklin Station
 6   Washington, DC 20044-7611
     Tel. (202) 305-0291
 7   Fax. (202) 305-0398
     Email. devin.wolak@usdoj.gov
 8

 9

10                         UNITED STATES DISTRICT COURT
11                      SOUTHERN DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,
13

14
                             Plaintiff,                       '20CV0114 L  MSB
                                                   Case No. ______________________

15           v.
16   3.39 ACRES OF LAND, MORE OR                   COMPLAINT IN
     LESS, SITUATE IN SAN DIEGO                    CONDEMNATION
17
     COUNTY, STATE OF
18   CALIFORNIA; CITY OF SAN
     DIEGO; SAN DIEGO COUNTY
19   TAX COLLECTOR,
20                           Defendants.
21

22         1.     This is a civil action brought by the United States of America at the
23   request of Loren Flossman, Director, Border Patrol Facilities and Tactical
24   Infrastructure Program Management Office, Facilities Management and
25   Engineering, Office of Administration, U.S. Customs and Border Protection,
26   Department of Homeland Security, for the taking of property, under its power of
27

28                                           -1-
       Case 3:20-cv-00114-L-MSB Document 1 Filed 01/16/20 PageID.2 Page 2 of 3



 1   eminent domain, and for the ascertainment and award of just compensation to the
 2   parties in interest.
 3          2.      This Court has jurisdiction over all relevant matters in this case as
 4   provided by 28 U.S.C. § 1358. The Court has venue under 28 U.S.C. § 1403.
 5          3.      The authority for the taking of the property is set forth in Schedule A,
 6   attached hereto and made a part hereof.
 7          4.      The public uses for which the property is taken is set forth in Schedule
 8   B, attached hereto and made a part hereof.
 9          5.      A legal description of the property being taken is set forth in Schedule
10   C, attached hereto and made a part hereof.
11          6.      A plat (map) showing the land in which the interest is being taken is
12   set forth in Schedule D, attached hereto and made a part hereof.
13          7.      The estate being taken is described in Schedule E, attached hereto and
14   made a part hereof.
15          8.      The estimate of just compensation is stated in Schedule F, attached
16   hereto and made a part hereof.
17          9.      The names and addresses of known parties having or claiming an
18   interest in said property are set forth in Schedule G, attached hereto and made a
19   part hereof.
20

21          WHEREFORE, the United States respectfully requests judgment that the
22   property and interests be condemned, and that just compensation for the taking be
23   ascertained and awarded, and for such other relief as may be lawful and proper.
24

25

26

27

28                                              -2-
      Case 3:20-cv-00114-L-MSB Document 1 Filed 01/16/20 PageID.3 Page 3 of 3



 1
     DATED: January 16, 2020    Respectfully Submitted,
 2

 3
                                JEFFREY BOSSERT CLARK
                                Assistant Attorney General
 4

 5
                                s/ Devin A. Wolak
                                DEVIN A. WOLAK (IL Bar No. 6273266)
 6                              Trial Attorney
 7                              United States Department of Justice
                                Environment & Natural Resources Division
 8                              Land Acquisition Section
 9                              P.O. Box 7611
                                Ben Franklin Station
10                              Washington, DC 20044-7611
11                              Tel. (202) 305-0291
                                Fax. (202) 305-0398
12                              Email. devin.wolak@usdoj.gov
13
                                Attorneys for Plaintiff
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                     -3-
                          Case 3:20-cv-00114-L-MSB Document 1-1 Filed 01/16/20 PageID.4 Page 1 of 2
    JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                               DEFENDANTS
    UNITED STATES OF AMERICA                                                                                      3.39 ACRES OF LAND, MORE OR LESS, SITUATE IN SAN DIEGO
                                                                                                                  COUNTY, STATE OF CALIFORNIA; CITY OF SAN DIEGO; SAN
                                                                                                                  DIEGO COUNTY TAX COLLECTOR
        (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant San Diego County
                                    (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                    NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                              THE TRACT OF LAND INVOLVED.

        (c) Attorneys (Firm Name, Address, and Telephone Number)                                                     Attorneys (If Known)

                                                                                                                                                      '20CV0114 L                           MSB
    Devin A. Wolak, U.S. Department of Justice (ENRD), P.O. Box 7611,                                             unknown
    Ben Franklin Station, Washington DC 20044-7611, (202) 305-0291


    II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                               (For Diversity Cases Only)                                             and One Box for Defendant)
    ~l     U.S. Government                   0 3   Federal Question                                                                     PTF           DEF                                            PTF      DEF
             Plaintiff                               (U.S. Government Not a Party)                        Citizen of This State         0 1           0 1        Incorporated or Principal Place       0 4     0 4
                                                                                                                                                                   of Business In This State

02 U.S. Government                           04 Diversity                                                 Citizen of Another State          02         0     2   Incorporated and Principal Place          0 5     0 5
              Defendant                              (Indicate Citizenship of Parties in Item III)                                                                  of Business In Another State

                                                                                                          Citizen or Subject of a           03         0     3   Foreign Nation                            0 6     0 6
                                                                                                            Foreign Country
    IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
I             CONTRACT                                               TORTS                                    FORFEITURE/PENALTY                           BANKRUPTCY                         OTHER STATUTES               I
    0   110 Insurance                         PERSONAL INJURY                 PERSONAL INJURY             0 625 Drug Related Seizure             0 422 Appeal 28 USC 158                0 375 False Claims Act
    0   120 Marine                       0    310 Airplane                  0 365 Personal Injury -               of Property 21 USC 881         0 423 Withdrawal                       0 376 Qui Tam (31 USC
    0   130 Miller Act                   0    315 Airplane Product                Product Liability       0 690 Other                                      28 USC 157                           3729(a))
    0   140 Negotiable Instrument                  Liability                0 367 Health Care/                                                                                          0   400 State Reapportionment
    0   150 Recovery of Overpayment      0    320 Assault, Libel &                Pharmaceutical                                                     PROPERTY RIGHTS                    0   410 Antitrust
            & Enforcement of Judgment              Slander                        Personal Injury                                                0 820 Copyrights                       0   430 Banks and Banking
    0   151 Medicare Act                 0    330 Federal Employers’              Product Liability                                              0 830 Patent                           0   450 Commerce
    0   152 Recovery of Defaulted                  Liability                0 368 Asbestos Personal                                              0 835 Patent - Abbreviated             0   460 Deportation
            Student Loans                0    340 Marine                          Injury Product                                                           New Drug Application         0   470 Racketeer Influenced and
            (Excludes Veterans)          0    345 Marine Product                  Liability                                                      0 840 Trademark                               Corrupt Organizations
    0   153 Recovery of Overpayment                Liability                 PERSONAL PROPERTY                          LABOR                        SOCIAL SECURITY                    0 480 Consumer Credit
            of Veteran’s Benefits        0    350 Motor Vehicle             0 370 Other Fraud             0   710 Fair Labor Standards           0   861 HIA (1395ff)                   0 490 Cable/Sat TV
    0   160 Stockholders’ Suits          0    355 Motor Vehicle             0 371 Truth in Lending                 Act                           0   862 Black Lung (923)               0 850 Securities/Commodities/
    0   190 Other Contract                        Product Liability         0 380 Other Personal          0   720 Labor/Management               0   863 DIWC/DIWW (405(g))                     Exchange
    0   195 Contract Product Liability   0    360 Other Personal                  Property Damage                  Relations                     0   864 SSID Title XVI                 0   890 Other Statutory Actions
    0   196 Franchise                             Injury                    0 385 Property Damage         0   740 Railway Labor Act              0   865 RSI (405(g))                   0   891 Agricultural Acts
                                         0    362 Personal Injury -               Product Liability       0   751 Family and Medical                                                    0   893 Environmental Matters
                                                  Medical Malpractice                                              Leave Act                                                            0   895 Freedom of Information
I          REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS           0   790 Other Labor Litigation             FEDERAL TAX SUITS                          Act
    ~210 Land Condemnation               0    440 Other Civil Rights          Habeas Corpus:              0   791 Employee Retirement            0 870 Taxes (U.S. Plaintiff            0 896 Arbitration
    0 220 Foreclosure                    0    441 Voting                    0 463 Alien Detainee                  Income Security Act                      or Defendant)                0 899 Administrative Procedure
    0 230 Rent Lease & Ejectment         0    442 Employment                0 510 Motions to Vacate                                              0 871 IRS—Third Party                        Act/Review or Appeal of
    0 240 Torts to Land                  0    443 Housing/                        Sentence                                                                 26 USC 7609                        Agency Decision
    0 245 Tort Product Liability                  Accommodations            0 530 General                                                                                               0 950 Constitutionality of
    0 290 All Other Real Property        0    445 Amer. w/Disabilities -    0 535 Death Penalty                   IMMIGRATION                                                                 State Statutes
                                                  Employment                  Other:                      0 462 Naturalization Application
                                         0    446 Amer. w/Disabilities -    0 540 Mandamus & Other        0 465 Other Immigration
                                                  Other                     0 550 Civil Rights                    Actions
                                         0    448 Education                 0 555 Prison Condition
                                                                            0 560 Civil Detainee -
                                                                                  Conditions of
                                                                                  Confinement
    V. ORIGIN (Place an “X” in One Box Only)
1'( I Original               0 2 Removed from                  0    3      Remanded from             0 4 Reinstated or       0 5 Transferred from                0 6 Multidistrict                08 Multidistrict
           Proceeding               State Court                            Appellate Court               Reopened                    Another District                    Litigation -                Litigation -
                                                                                                                                     (specify)                           Transfer                    Direct File
                                               Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                                28 U.S.C. § 1358
    VI. CAUSE OF ACTION Brief description of cause:
                                                Land Condemnation (Declaration of Taking)
    VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                        CHECK YES only if demanded in complaint:
         COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                         JURY DEMAND:         0 Yes     )?!No
    VIII. RELATED CASE(S)
                           (See instructions):
          IF ANY                               JUDGE                                                                                                 DOCKET NUMBER
    DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
    01/16/2020                                                               s/ Devin A. Wolak
    FOR OFFICE USE ONLY

        RECEIPT #                   AMOUNT                                        APPLYING IFP                                      JUDGE                                MAG. JUDGE
                   Case 3:20-cv-00114-L-MSB Document 1-1 Filed 01/16/20 PageID.5 Page 2 of 2
JS 44 Reverse (Rev. 06/17)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
      Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.6 Page 1 of 9



 1                                     SCHEDULE A
 2                                      AUTHORITY
 3

 4         The property is taken under and in accordance with 40 U.S.C. §§ 3113 and
 5   3114, which authorize the condemnation of land and the filing of a Declaration of
 6   Taking; the Act of Congress approved September 30, 1996, as Public Law 104-
 7   208, Division C, Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and
 8   codified at 8 U.S.C. § 1103(b) & note; and the Act of Congress approved March
 9   23, 2018, as Public Law 115-141, div. F, tit. II, § 230(a)(1), 132 Stat. 348, which
10   appropriated the funds that shall be used for the taking.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.7 Page 2 of 9



 1                                     SCHEDULE B
 2                                  PUBLIC PURPOSE
 3

 4         The public purpose for which said property is taken is to construct, maintain,
 5   and repair barriers, roads, lighting, cameras and sensors to help secure the United
 6   States/Mexico border within the State of California.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.8 Page 3 of 9



 1                                      SCHEDULE C
 2                               LEGAL DESCRIPTION
 3

 4                              San Diego County, California
 5

 6
     Tract: SDC-CHU-1001
     Owner: City of San Diego, et al.
 7   Acres: 3.39
 8
     As more specifically described as:
 9

10
     Parcel No. 5 of parcel map 15261, in the city of San Diego, county of San Diego,
     state of California, recorded in the office of the county recorder of said county.
11

12   Less and except that portion of said parcel No. 5 conveyed to the United States of
     America in grant deed recorded April 23, 1993 as DOC. #1993-0251869; and less
13   and except that portion of said parcel No. 5 conveyed to the United States of
14   America in quit claim deed recorded December 26, 2000 as DOC. #2000-0705053.

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.9 Page 4 of 9



1                                       SCHEDULE D
2                                               MAP/PLAT
3

4

5     Exhibit A                                                                                         San Diego County

                                     Tract SDC-CHU-1001 • 3 .39 Acres
6                                           T19S R1W Sectlon 1


7

8
                                       ~
9                                      YI



10                       "(i'cl Jw1
                                  ;I !
11
             r-------1,l
                                      Jll1  '"========"\iv~rA.:'"i:LAA~A
                                            -
                                                                       ~Mi;'isrs:r:t.AioJ __________ __

12
                                                                                                             jii  ~




            i                    City of San Oie<;10
                                APN: 646-142-36-00
                                                                                                             :    ~
                                                                                                                  ;;

                                                                                                             ~I~
13
                                                                                 ~~
           IL -~~~==~.--
                                                                       '\...                                 ,l
14                         I-
                           I                    U'ITERNATl()Nl,l. BOUNDARY
                                                                                 •
                                                                               Ns •Jg"S6"<   1086.64'
                                                                                                            -
15

16

17

18
         A
19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.10 Page 5 of 9



1                            SCHEDULE D (CON’T)
2                                   MAP/PLAT
3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.11 Page 6 of 9



1                                      SCHEDULE D (CON’T)
2                                                 MAP/PLAT
3

4

5

6
        .---------------·-·- --
        i                              - ··-   ··--   -- .____ _   __.. ___ .l?.4:.?,_GEL .J1.,lf1.                    :~~
                                                                                                                .. .,!;.,
                                                                                                                         L3_.;g_~-~.:·:--·~~
                                                                                                                            r   1.       C"I,     Ji     .,r-td:.; :,.               i
                                                                                                                                                                                     I
7                                                                                                                                                                                    i
8

9                    r~~    ••... .
                     1-w.-3:~;~?..l-
10
                                                                                     ~ ----~~ ,r~;"':'-: ~~ !-t.tP.~ ~~ ··• ,:-,
11                                                                                  t... •,~     ... :,i~.,:_r,;.._,:~ _.J;,.',-?- •."r'I..,••.
                                                                                                       :_.I\,   I     ~."":•~•,,,!,:f           • --


12

13

14

15
                                                                                    r. .c,,,>   _,z,..,!·;~.,,.L...- -
16                                                                                  U~~~~~                          ...~ ,.-~J.~ ~   I              - _... ~•., -·}.. ~ -~-~-:. ~,

                                                                                                                .,?;1.ii~ ·(yd .: ~ ~ -
17                                                                                                                                               \lJ!\'W.11tl~. ~
                                                                                                                                                .... :.;.;,....:i,:""1.
                                                                                                                                                  ~ ":J..~~~~                        {
18                                                                          ___ _____.trti,rali!:L~ ..u~:~;_:~:~~d

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.12 Page 7 of 9



 1                                      SCHEDULE E
 2                                    ESTATE TAKEN
 3

 4                               San Diego County, California
 5

 6
     Tract: SDC-CHU-1001
     Owner: City of San Diego, et al.
 7   Acres: 3.39
 8

 9         The estate taken is fee simple, reserving however, to the City of San Diego,
10   an easement for existing storm drainage facilities as may be used without
11   interfering with the United States’ use of the estate acquired; subject, however, to
12   existing easements for public roads and highways, public utilities, railroads and
13   pipelines; and, subject to all interests in minerals and appurtenant rights for
14   exploration, development, production and removal of said minerals.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.13 Page 8 of 9



 1                                     SCHEDULE F
 2                      ESTIMATE OF JUST COMPENSATION
 3

 4         The sum estimated as just compensation for the land being taken is THREE
 5   HUNDRED THOUSAND DOLLARS AND NO/100 ($300,000.00), to be
 6   deposited herewith in the Registry of the Court for the use and benefit of the
 7   persons entitled thereto.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case 3:20-cv-00114-L-MSB Document 1-2 Filed 01/16/20 PageID.14 Page 9 of 9



 1                                     SCHEDULE G
 2                 NAMES AND ADDRESSES OF INTERESTED PARTIES
 3

 4         The following table identifies all persons who may have or claim an interest
 5   in the property condemned and whose names are now known, indicating the nature
 6   of each person’s property interest(s) as indicated by references to the public
 7   records and any other information available to the United States. See Fed. R. Civ.
 8   P. 71.1(c).
 9

10
      Interested Parties                         Reference

11    City of San Diego                          SDC-CHU-1001
12    Attn: George Biagi                         Partnership Grant Deed
      Deputy Director – City Clerk               March 16, 1988
13    202 C St., Second Floor                    Instrument: 88-457767
14    San Diego, CA 92101

15    San Diego County Tax Collector
16    1600 Pacific Highway
      San Diego, CA 92101
17

18

19

20

21

22

23

24

25

26

27

28
